MEMORANDUM **
Lorenia Falkes-Rivera seeks review of an order of the Board of Immigration Appeals denying her motion to reopen and reconsider. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400 F.3d *802785, 791 (9th Cir.2005), we deny the petition for review.
The BIA did not abuse its discretion in denying Falkes-Rivera’s motion to reopen because she failed to demonstrate the evidence she submitted was previously unavailable. See 8 C.F.R. § 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
To the extent Falkes-Rivera’s motion also sought reconsideration, the BIA did not abuse its discretion in denying the motion as untimely because it was filed more than thirty days after the BIA’s final order of removal. See 8 U.S.C. § 1229a(c)(6)(B) (motion to reconsider must be filed within thirty days of final order of removal).
We grant Falkes-Rivera’s motion to file a late reply brief. The Clerk shall file the brief received on October 24, 2006.
PETITION FOR REVIEW DENIED.
Judge O’Scannlain respectfully dissents. He would dismiss for lack of jurisdiction.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.